Citation Nr: 0948145	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to 
October 1957.
This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied service connection for 
hearing loss and for tinnitus.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Matters not on appeal

In its August 2006 rating decision, the RO also denied 
service connection for a sinus condition and for sleep apnea.  
The Veteran disagreed with those decisions and perfected an 
appeal with the filing in March 2007 of a substantive appeal 
[VA Form 9].   However, in June 2009 the Veteran withdrew his 
appeal as to those issues.  Therefore, those two issues are 
not in appellate status, and they will be discussed no 
further herein.  See 38 C.F.R. § 20.204 (2009).

 
REMAND

For reasons set out immediately below, the Board finds that 
this case must be remanded for additional evidentiary and 
procedural development.

Reasons for remand

VCAA notice

Review of the record indicates that the Veteran has not been 
provided complete notice under the Veterans Claims Assistance 
Act of 2000 (the VCAA), to include notice relating the 
evidence considered in determining a disability rating and an 
effective date as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  This must be done.

VA medical records

The Board additionally notes that in statements dated in 
August 2009 and October 2009, the Veteran indicated that 
there were additional treatment records relevant to his 
claims at the VA Community Based Outpatient Clinic in Mt. 
Vernon, Missouri.  He stated that he had been evaluated by an 
audiologist in August 2006 and June 2008; that he was found 
to have bilateral hearing loss; and that his VA primary care 
provider at that clinic had agreed that his hearing loss was 
started in his early years in the Air Force.  [The Veteran's 
report of what a health care provider purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).]  

The record contains VA treatment records from the VA CBOC in 
Mt. Vernon, Missouri dated February 17, 2006.  Subsequent 
records, which may have a bearing on the outcome of this 
appeal, must be obtained.  See Bell v Derwinski, 2 Vet. App. 
611, 613 (1992).    

Other medical records

A VA examiner in August 2006 noted that the Veteran had 
reported that in early 2006 that he was treated by a private 
physician for drainage of his ears.  The examiner also noted 
that the Veteran had reported that he had had a hearing test 
within the past five years in conjunction with his work as a 
civilian employee at a National Guard facility.  The Veteran 
should be requested to more specifically identify any 
unobtained medical records which may be pertinent to this 
appeal..   



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the Veteran notice 
letter that complies with the decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In the letter, 
VBA should request that the Veteran 
identify any relevant examination and 
treatment records that he wants VA to 
help him obtain.  He should specifically 
be requested to identify the private 
physician who treated his ears in early 
2006, and the location of his employer.  
If he provides appropriate releases, VBA 
should assist him in obtaining the 
records identified, to the extent 
practicable.   Any records so obtained 
should be associated with the Veteran's 
VA claims folder.

2.  VBA should obtain all VA treatment 
records from the VA CBOC in Mt. Vernon, 
Missouri from February 17, 2006, to the 
present time.    

3.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the Veteran's claims 
of entitlement to service connection for 
hearing loss and tinnitus.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



